       Case 1:18-cv-01259-PGG-SN Document 127 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIS SANCHEZ,

                             Plaintiff,                                    ORDER

               -v-                                                18 Civ. 1259 (PGG) (SN)

 CITY OF NEW YORK, ET AL.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                This Court is in receipt of Defendants' June 22, 2020 status letter, which states

that Plaintiff "has no interest in settlement." Plaintiff is directed to file a letter by July 15, 2020,

stating whether he requests that this Court seek pro bono counsel to represent him at trial.

Plaintiff should be aware that there is no guarantee that a lawyer can be found who is willing to

represent Plaintiff for free, and finding such a lawyer may take a significant amount of time.

                Copies mailed by Chambers.

Dated: New York, New York
       June 23, 2020
